Title: From James Madison to Thomas Jefferson, 24 August 1797
From: Madison, James
To: Jefferson, Thomas


Dear SirAugst. 24. 1794 [1797]
The inclosed letter for Mr. B. came to my hands last week; but not till the opportunity by the then mail was lost. I hear nothing of Monroe but thro’ the Newspapers containing his correspondence with Pickering. As that appears to have been closed on the 31st. of last month, I am in hourly expectation of seeing him. I am also without any late information with respect to the progress of the Committee on Blount’s & Liston’s Conspiracy. Dawson wrote me some time ago “that they were going on well, & that he had well grounded reasons, which he could not communicate by letter, to say, that they should bring in some large fish.” It is much to be wished none of this description may escape; tho’ to be feared that they will be most likely to do so. Mrs. M. offers her respects to the ladies, & joins in my inclinations to visit Monticello; but I am so compleatly plunged into necessary occupations of several kinds, that I can[not] positively decide that we shall have that pleasure. Yrs affecly.
Js. Madison Jr
